IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20588
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FLORENCIO MERCEDES, also known as Francisco,
also known as Frank,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-875-7
                      --------------------
                         April 29, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Florencio Mercedes pleaded guilty to count four of an

indictment charging him with possession with intent to distribute

500 grams or more of cocaine and aiding and abetting and has

appealed his sentence.   Mercedes contends that the district court

erred in departing upward to Criminal History Category II in

determining his sentence.   Mercedes also contends that the

district court should have adjusted his offense level under


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 01-20588
                                  -2-

U.S.S.G. § 2D1.1(b)(6) (Safety Valve).      Because Mercedes

forfeited these issues in the district court, we review for plain

error.   See United States v. Calverley, 37 F.3d 160, 162-64 (5th

Cir. 1994) (en banc).

     The district court did not err in considering Mercedes’

prior uncounted drug and firearms convictions in determining

whether Mercedes’ criminal history category did not reflect

adequately the seriousness of Mercedes’ criminal history or

propensity for recidivism.    See United States v. Alford, 142 F.3d

825, 831 (5th Cir. 1998).    Any error in applying the Safety Valve

provision was neither clear nor obvious.      See Calverley, 37 F.3d

at 162-63.

     The judgment is AFFIRMED.